

111 HR 464 IH: Nuclear Forensics Authority Realignment Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 464IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Foster (for himself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, Homeland Security, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo realign the nuclear forensics and attribution activities of the Federal Government from the Department of Homeland Security to the National Nuclear Security Administration.1.Short titleThis Act may be cited as the Nuclear Forensics Authority Realignment Act. 2.Establishment of National Nuclear Forensics Center(a)Establishment(1)In generalThe National Nuclear Security Administration Act (50 U.S.C. 2401 et seq.) is amended by inserting after section 3221 the following new section:3222.National Nuclear Forensics Center(a)EstablishmentThere is within the Administration a National Nuclear Forensics Center (in this section referred to as the Center).(b)MissionThe mission of the Center shall be to coordinate stewardship, planning, assessment, gap analysis, exercises, improvement, including operational improvements and research, development, testing, and evaluation, and integration for all Federal nuclear forensics and attribution activities to ensure an enduring national technical nuclear forensics capability to strengthen the collective response of the United States to nuclear terrorism or other nuclear attacks..(2)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 3221 the following new item:Sec. 3222. National Nuclear Forensics Center..(3)Nuclear forensics expertiseNot later than one year after the date of the enactment of this Act, the Administrator for Nuclear Security shall develop and implement a plan to modify the university program of the National Nuclear Security Administration established under section 4814 of the Atomic Energy Defense Act (50 U.S.C. 2795) to include the development of expertise in nuclear forensics in supporting scientific and engineering advancement in key Department of Energy defense and national security program areas.(b)Conforming Repeals(1)In generalThe Nuclear Forensics and Attribution Act (Public Law 111–140) is hereby repealed.(2)Homeland Security Act of 2002Title XIX of the Homeland Security Act of 2002 (6 U.S.C. 590 et seq.) is amended as follows:(A)In section 1923—(i)in subsection (a)—(I)by striking (a) Mission.—; (II)in paragraph (9), by striking the semicolon and inserting ; and;(III)by striking paragraphs (10), (11), (12), and (13); and(IV)by redesignating paragraph (14) as paragraph (10); and(ii)by striking subsection (b).(B)In section 1927(a)(1) (6 U.S.C. 596a(a)(1))—(i)in subparagraph (A)(ii), by striking the semicolon and inserting ; and; (ii)in subparagraph (B)(iii), by striking ; and and inserting a period; and(iii)by striking subparagraph (C).(c)References and constructionAny reference in any law, regulation, document, paper, or other record of the United States to the National Technical Nuclear Forensics Center established within the Countering Weapons of Mass Destruction Office of the Department of Homeland Security, formerly the Domestic Nuclear Detection Office, shall be deemed to be a reference to the National Nuclear Forensics Center established by section 3222 of the National Nuclear Security Administration Act, as added by subsection (a).